DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 3, 6, 7, 9-11, 17, 23 and 25 in the reply filed on 05/16/2022 is acknowledged.

Status of Claims
Claims 1, 3, 6, 7, 9-11, 17, 23, 25-38 and 41-48 were previously restricted. Claims 1, 3, 6, 7, 9-11, 17, 23, 25 and 52-59 are currently pending. Claims 52-59 are new. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9, 10, 25 and 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halmann et al. “Thermoneutral coproduction of calcium oxide and syngas…”. 
Regarding claim 1, Halmann et al. discloses a method of coproducing calcium oxide and syngas comprising a step of performing a thermoneutral reaction of CaCO3 with CH4 and O2 at 1200K and 1 bar to form CaO and syngas comprising H2, CO and H2O (see Results section; and run no.1 in table 1).  By combining the CO2-releasing decomposition of CaCO3 with the CO2-consuming reforming of CH4, it is possible to simultaneously coproduce CaO and syngas m a single reaction, represented by CaCO3 + CH4 -> CaO + 2CO + 2H2 (See Introduction section).  Reaction 4 on Pg. 774 reads on the integrated step taking place in the SGC reactor of claim 1.  The reference also shows embodiments where O2 with CaCO3 is present with or without H2O (See Pg. 775, left column last para.).
Regarding claims 6 and 53, the reference does not specify if the CaCO3 or the CaO act as catalytically active materials.  However, one skilled in the art would envisage that the property of being a catalyst for the syngas production reaction is an intrinsic property of these two compounds.  These compounds will be expected to act as catalysts in the process as taught by Halmann. 
Regarding claims 7 and 54, the reference teaches CO2 reforming of methane (See Pg. 774 Introduction section).  This comprises dry reforming. 
Regarding claims 9, 10, 55 56, the Halmann reference teaches that a heat source, produced from a hybrid solar-fossil fuel plant, is used for a thermoneutral reaction (see Introduction section). 
Regarding claim 25, Halmann et al. discloses a method of coproducing calcium oxide and syngas comprising a step of performing a thermoneutral reaction of CaCO3 with CH4 and O2 at 1200K and 1 bar to form CaO and syngas comprising H2, CO and H2O (see Results section; and run no.1 in table 1).  By combining the CO2-releasing decomposition of CaCO3 with the CO2-consuming reforming of CH4, it is possible to simultaneously coproduce CaO and syngas m a single reaction, represented by CaCO3 + CH4 -> CaO + 2CO + 2H2 (See Introduction section).  Reaction 4 on Pg. 774 reads on the integrated step taking place in the SGC reactor of claim 1.  The reference also shows embodiments where O2 with CaCO3 is present with or without H2O (See Pg. 775, left column last para.).  The reference further teaches that the calcination of CacO3 is also an essential step in the recovery of the CaO required in the pulp and paper industry (Pg. 774, left column, last para).  One skilled in the art would envisage that the combined step of calcining/reforming of Halmann can be performed in an industrial process such as in the pulp and paper processing industry. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al. “Thermoneutral coproduction of calcium oxide and syngas…”, in view of Lasa et al. US 2003/0103893.  
Regarding claims 3 and 52, the Halmann reference does not teach using a catalyst for reforming. 
Lasa et al. discloses a steam reforming process for producing syngas, the steam reforming process comprising the steps of: (a) introducing catalyst into a reactor(10); and (b) ejecting the catalyst and syngas from the reactor(10) via a line(32) (see paragraph [0041]; and figure 1).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the catalyst of Lasa for the reforming step in Halmann.  One would be motivated to promote higher conversion and improved reaction rate of reforming (See Lasa Para [0036] and [0037]). 

Claim(s) 11 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al. “Thermoneutral coproduction of calcium oxide and syngas…” in view of Ross et al. US 2015/0375211. 
Regarding claims 11 and 57, the Halmann reference does not teach introducing potassium during the calcining/reforming. 
Ross et al. teaches a nickel based catalyst and method of making the same (Abstract).  The reference highlights the catalytic performance of the potassium supported nickel catalyst during dry reforming of methane (Para [0098]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a potassium promotor with a nickel catalyst, as taught by Ross, in the dry reforming reaction of Halmann.  One would be motivated to do so because of CO2 activation by the Ni/K catalyst of Ross. 


Claim(s) 17 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al. “Thermoneutral coproduction of calcium oxide and syngas…” in view of Aplin et al. US 2012/0079767. 
Regarding claims 17 and 58, the Halmann reference does not teach a downstream unit for recycling a stream back to the SGC reactor. 
Aplin et al. discloses a system for producing synthetic hydrocarbon fuels, the system comprising a recycle stream recycled into a RWGS (a reverse water gas shift) reactor via a condenser/separator unit, wherein the recycle stream 1s split from syngas product (see paragraph [0005]; and figure 1). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a separator such as the one in Aplin to provide a CO2 recycle stream in the process of Halmann. One would be motivated to do so in an effort to sequester a greenhouse gas such as CO2 and provide CO2 for the methane reforming. 

Claim(s) 23 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al. “Thermoneutral coproduction of calcium oxide and syngas…” in view of Twigg US 4568583. 
Regarding claims 23 and 59, the Halmann reference does not teach the use of a fluidly connected unit for introducing the feed into the reactor.  The reference teaches calcium carbonate and methane as the first and second feed streams. 
Twigg discloses a steam reforming furnace comprising: (a) an insulated enclosure for containing hot gas; and (b) a plurality of tubes suspended within the enclosure, wherein each of said tubes includes at least one open-ended tubular unit that carries a layer of catalyst secondary support material (see claim 15).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the feed introduction unit of Twigg for introducing the feed streams of Twigg.  One would be motivated to do so in an effort to do so because the shape of the device of Twigg increases the geometric surface ensuring better contact of the flowing fluid and improving heat transfer (Col. 1 lines 59-66). 

Relevant prior Art
Romano et al. “Application of the Sorption Enhanced-Steam Reforming process in combined cycle-based power plants” teaches a method of steam reforming process performed in a single reactor where H2 is generated and CO2 is captured with a sorbent (Abstract).  The reference highlights the reaction of hydrogen production where carbonate is produced as a by-product (Pg. 1127 reaction 5). 
[AltContent: textbox ([img-media_image1.png])]
	The reference uses a reformer and a calciner for sorbent regeneration (See Pg. 1128, section 2.3 ).  However, the reference does not use a single reactor for both calcination and reforming like the SGC unit of claims 1 and 25. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736         


/STEVEN J BOS/Primary Examiner, Art Unit 1736